                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

INGRAM MICRO, INC.,

        Plaintiff,

vs.                                          Civil Action No. 1:17-CV-02549-CC

MINDFUL ECYCLING LLC,

        Defendant.

                           OPINION AND ORDER

        This matter is before the Court on Plaintiff /Counterclaim Defendant Ingram

Micro, Inc.’s (“Ingram Micro”) Third Motion in Limine to Bar Evidence and

Testimony Regarding Ingram Micro’s Ownership. The Court, being duly advised on

the premises, now GRANTS said Motion.

        The Court finds that any evidence or testimony concerning or related to the

evidence demonstrating that Ingram Micro was acquired by a Chinese corporation,

as well as Ingram Micro’s size, wealth, assets, financial position or its ability to pay

any judgment obtained by MeC in this case, should be excluded because 1) evidence

demonstrating a company to be “foreign” or “Chinese” and 2) evidence indicating

the size, wealth and ability to pay an adverse judgment is more prejudicial than




                                         -1-
12778280v1
probative and due to its irrelevance. The Parties, counsel, and their witnesses may

not refer to this evidence in the presence of the jurors or prospective jurors.

        SO ORDERED, this18th           December
                        ___ day of _______________, 2019.


                                 s/ CLARENCE COOPER
                                 ______________________________
                                 CLARENCE COOPER
                                 UNITED STATES DISTRICT JUDGE

Submitted by:

LEWIS WAGNER, LLP

/s/ Aaron D. Grant
A. Richard M. Blaiklock *
Indiana Bar No. 20031-49
Aaron D. Grant *
Indiana Bar No. 25594-59
* Admitted pro hac vice
501 Indiana Avenue, Suite 200
Indianapolis, IN 46202-6150
Telephone: (317) 237-0500
Facsimile: (317) 630-2790
Email:       rblaiklock@lewiswagner.com
             agrant@lewiswagner.com

HAWKINS PARNELL & YOUNG LLP

/s/ Carl H. Anderson, Jr.
Carl H. Anderson, Jr.
Georgia Bar No. 016320

303 Peachtree Street, N.E., Suite 4000
Atlanta, Georgia 30308-3243
Telephone: 404) 614-7400
Telecopier: (404) 614-7500
                                         -2-
12778280v1
E-mail:      canderson@hpylaw.com

Attorneys for Plaintiff Ingram Micro, Inc.




                                       -3-
12778280v1
